260 S.W.3d 461 (2008)
In the Interest of J.J., a Child.
No. 08-0299.
Supreme Court of Texas.
July 25, 2008.
Tim Curry, Tarrant County Criminal District Attorney, Charles M. Mallin, Anne E. Swenson, David M. Curl, Assistant Criminal District Attorneys, Fort Worth, TX, Kim Leah Burkley, Dallas County District Attorney's Office, Dallas TX, for Texas Department of Family and Protective Services.
Marc Franklin Gault, Fort Worth, TX, for Robert Jackson.
Sylvia R. Andrews, Fort Worth, TX, for J.J.
Kee Alice Ables, Arlington, TX, for Jamell J.
Kevin S. Williams, Burleson, TX, for Harland Cornelius.
PER CURIAM.
The petition for review is denied. In denying the petition, we neither approve nor disapprove the holding of the court of appeals regarding the constitutionality of Texas Family Code section 263.405(i).